Citation Nr: 9934639	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  95-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona




THE ISSUES

1.  The propriety of the initial 20 percent evaluation 
assigned for the service-connected lumbar muscle strain.  

2.  Entitlement to service connection for claimed major 
depressive disorder.  

3.  Entitlement to service connection for generalized anxiety 
disorder.  

4.  Entitlement to service connection for short-term memory 
loss as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for anxiety and 
irritability as a manifestation of an undiagnosed illness.  

6.  Entitlement to service connection for reduced sexual 
function as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for headaches as a 
manifestation of an undiagnosed illness.  

8.  Entitlement to service connection for cramping of the 
extremities as a manifestation of an undiagnosed illness.  

9.  Entitlement to service connection for weight loss as a 
manifestation of an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1989 to 
January 1994, including service in the Southwest Asia theater 
of operations during the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that in her statement to the Board, the 
veteran's wife made reference to difficulties that the 
veteran was experiencing with urine leakage after voiding and 
shortness of breath.  As these issues have not been developed 
for appeal, they are referred to the RO for appropriate 
development.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran currently suffers from major depressive disorder due 
to disease or injury which was incurred in or aggravated by 
service.  

3.  The veteran's currently demonstrated generalized anxiety 
disorder is shown to have likely been incurred in service.  

4.  The veteran's short-term memory loss, anxiety and 
irritability have been attributed to his generalized anxiety 
disorder.  

5.  No competent evidence has been submitted to show that the 
veteran currently suffers from chronic disability manifested 
by reduced sexual function due to an undiagnosed illness.  

6.  The veteran's headaches have been diagnosed as tension 
headaches and have been attributed to his generalized anxiety 
disorder.  

7.  The veteran's claim of service connection for cramping of 
the extremities and weight loss as manifestations of an 
undiagnosed illness are plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for major depressive disorder.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999).  

2.  The veteran's current psychiatric disability manifested 
as generalized anxiety disorder is due to disease which was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  

3.  The veteran  has not submitted evidence of well-grounded 
claims of service connection for disabilities due to an 
undiagnosed illness manifested by short term memory loss, 
anxiety and irritability, reduced sexual function and 
headaches.  38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & 
Supp. 1999).  

4.  Well-grounded claims of service connection for cramping 
of the extremities and weight loss have been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

(The propriety of the initial 20 percent evaluation for the 
service-connected lumbar muscle strain is discussed in the 
Remand portion of this document.)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Facts

Aside from diagnoses for mild, asymptomatic pes planus and 
mild facial acne and notations to the effect that he was 
underweight, the veteran's enlistment examination was 
essentially negative.  The veteran's service medical records 
are significant relative to the veteran's current claims for 
treatment for back pain throughout service, shin splints in 
early 1992 and probable tendonitis affecting his left wrist 
in May 1993.  He was discharged from the service in January 
1994.  Report of Medical History completed for separation 
examination in November 1993 revealed the veteran to complain 
of frequent or severe headaches, ear, nose or throat trouble, 
hearing loss, asthma, pain or pressure in chest, frequent 
trouble sleeping, depression or excessive worry, loss of 
memory and nervous trouble.  The examination was normal, 
however, aside from notations of a scar located on the left 
lower arm and chronic low back pain.  

Following his discharge from service, the veteran was 
afforded a series of examinations in June 1995.  At the first 
of these examinations, a General Medical evaluation, the 
veteran presented with complaints of constant back pain for 
the past two to three years, cramping in the extremities, 
especially the left wrist and in both calves and thigh 
muscles, and anxiety, nervousness and headaches since 
returning from the Gulf two years earlier.  The final 
diagnoses included those of post-traumatic stress disorder 
(PTSD) with chronic anxiety and depression since returning 
from the Gulf War, tension headaches secondary to the chronic 
stress syndrome, degenerative joint disease of the 
lumbosacral spine, and muscle cramping of the extremities, 
including both calves and thigh muscles and the left wrist 
area, although no pathology was noted on examination at this 
time.  

At the second examination, which addressed mental disorders, 
the veteran presented with complaints of memory problems, 
feelings of restlessness, difficulty sleeping, frequent 
headaches, poor appetite, weight loss of 20 pounds over the 
past year, irritability and reduced sexual function.  The 
veteran stated that his problems "all began after the 
Persian Gulf War."  The final diagnosis was that of major 
depressive disorder, single episode with melancholic 
features.  It was specifically noted that, on memory 
examination, the veteran showed no gross deficits; however, 
he was described as having a problem with concentration.  

Subsequent to these initial examinations, the veteran offered 
testimony at a hearing at the RO in September 1995.  At this 
time, the veteran further elaborated on the symptomatology he 
attributed to his service in the Gulf War.  With regard to 
the cramping of his extremities, the veteran testified that 
he primarily experienced the difficulties in his shoulder, 
elbow, back and occasionally his knees.  As for his 
headaches, he admitted experiencing them on average of twice 
weekly; however, short-term memory loss was noted to occur on 
a daily basis and was stated to be accompanied by some 
anxiety.  

According to the veteran, while he was in the Persian Gulf, 
he served as a boatswain and was responsible for painting and 
cleaning the ship and also participated in mine watch.  He 
explained that, while he was on mine watch, the ship was 
located in oil-filled water and was engulfed in fumes.  He 
also recalled instances where he was required to wear his gas 
mask and protective clothing.  

In October 1995, the veteran was referred for a Persian Gulf 
Registry examination. According to notations within the 
claims folder, at this time, the veteran reiterated his 
complaints of short-term memory loss, headaches, shoulder and 
elbow discomfort, anxiety, and mid-back pain.  Following the 
examination, the veteran also noted problems with urine 
leakage after voiding.  The physical examination revealed 
mildly tender paraspinal muscles in the upper lumbar and 
lower thoracic spine.  Shoulder examination was normal; 
however, the right elbow was tender over the right lateral 
epicondyle.  The remainder of the examination was otherwise 
normal, with no other joint complaints noted.  

Based on the evaluation, the examining physician assessed the 
veteran to have chronic headaches, probably tension, memory 
loss and symptoms of absentmindedness probably caused by his 
anxiety, and scoliosis and chronic lower thoracic-upper 
lumbar strain.  The examining physician further specifically 
opined that the veteran's elbow and shoulder complaints were 
not related to his tour of duty in the Persian Gulf.  

In light of the above examination, the veteran was referred 
for additional evaluation of his complaints of memory loss, 
mental disorders and miscellaneous neurological disorders.  

The neuropsychology examination performed in October 1995 
revealed the veteran's cognitive abilities and memory 
functions to be well in average range and, on occasion, to 
approach above average levels.  Mild variability in the 
veteran's fund of information was stated to indicate 
functional causes for his memory loss.  Tests most sensitive 
to cortical insult were average or better.  MRI of the brain 
revealed mild bilateral maxillary and ethmoid sinus disease, 
but was otherwise negative, including gadolinium enhancement.  

The veteran's memory capabilities were also assessed at the 
VA examination for mental disorders conducted in October 
1995.  At this time, he was able to recall 3 objects out of 3 
after 5 minutes and was able to carry on a conversation 
without any gross deficit.  The veteran also complained of 
difficulties with sexual performance, but no clear evidence 
of such condition was revealed on examination.  The examiner 
went on to state that while the previous diagnosis of major 
depressive disorder, single episode with melancholic features 
seemed to be indicated at the time of the previous 
examination for mental disorders, the veteran currently 
appeared more anxious than depressed.  Consequently, the 
diagnosis was stated to be generalized anxiety disorder.  The 
examining physician also specifically noted that the veteran 
did not meet the criteria for a diagnosis of PTSD.  

The veteran also underwent a VA examination for miscellaneous 
neurological disorders in October 1995.  As a result of the 
examination, the veteran was diagnosed as having headaches 
which did not seem to be vascular and were probably benign in 
nature, which occurred every other day and sounded most like 
tension headaches, though it was likely that they, at this 
point, represented analgesic rebound headaches, as he was 
taking pain medicines every day.  It was also stated that the 
veteran had no significant evidence of cognitive dysfunction, 
but that it would be worthwhile for him to have a 
neuropsychologic evaluation, which had, in fact, been 
performed.  

Taking into consideration the above examination findings, the 
following diagnoses were listed on the Persian Gulf Registry 
protocol:  generalized anxiety disorder, with functional 
memory deficit and tension headaches exacerbated by analgesic 
rebound headache and bilateral maxillary and ethmoid 
sinusitis; and chronic low back strain exacerbated by 
thoracic scoliosis.  

In support of his claim, the veteran also submitted a 
statement from his wife detailing the difficulties that the 
veteran had experienced since his return from the Persian 
Gulf War which included back difficulties and shoulder and 
elbow problems.  She also noted his problems with memory, 
headaches and irritability.  Additional reference was made to 
urine leakage after voiding and shortness of breath.  

The veteran also testified before the undersigned Member of 
the Board at a hearing at the RO in May 1999 that he began to 
experience headaches and back pain in service.  He further 
noted that, while the cramping of his extremities initially 
involved his shoulder, it had now progressed to his hips, 
knees and fingers.  He also explained about his continuing 
difficulties with memory loss, anxiety, irritability, 
reduction in sexual function and headaches.  According to the 
veteran, he had been receiving treatment from a VA 
psychologist for psychiatric problems, but that it mainly 
involved issues surrounding his divorce.  



Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for psychoses is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  


I.  Service connection - major depressive disorder

The veteran's service medical records are entirely negative 
for complaints or findings relative to a psychiatric 
disorder.  As noted hereinabove, the veteran was initially 
afforded a VA examination for mental disorders in June 1995.  
At that time, it was determined that the veteran was 
suffering from major depressive disorder, single episode with 
melancholic features.  A VA General Medical Examination also 
performed in June 1995 concluded that the veteran was 
suffering from post-traumatic stress disorder (PTSD) with 
chronic anxiety and depression since coming back from the 
Gulf War.  

Subsequent VA examination for mental disorders conducted in 
October 1995, however, noted that, while the initial 
diagnosis of major depressive disorder seemed indicated at 
the time of the previous mental disorders examination, the 
veteran now appeared to be more anxious than depressed.  
Consequently, the veteran was diagnosed as suffering from 
generalized anxiety disorder.  The examining physician also 
clearly noted that the veteran did not meet the criteria for 
a diagnosis of PTSD.

In light of the evidence, the Board finds that the veteran 
has not submitted competent evidence to support his lay 
assertions that he currently suffers from major depressive 
disorder due to disease or injury incurred in or aggravated 
by service.  Although the veteran was initially diagnosed as 
suffering from major depressive disorder in June 1995, no 
evidence was submitted to link such diagnosis to the 
veteran's service.  Furthermore, shortly thereafter this 
diagnosis was discarded and his psychiatric illness was 
characterized as generalized anxiety disorder.  Consequently, 
there is no evidence of a current diagnosis of major 
depressive disorder.  

Although the veteran asserts that he currently has major 
depressive disorder which is attributable to his service, he 
is not, as a lay person, competent to offer an opinion as to 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

In the absence of medical evidence that the veteran suffers 
from major depressive disorder due to disease or injury which 
was incurred in or aggravated by service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.  



II.  Service connection - generalized anxiety disorder

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  

As noted hereinabove, the veteran's service medical records 
are entirely negative for complaints or findings relative to 
a psychiatric disorder; however, VA general medical 
examination conducted in June 1995 specifically diagnosed 
PTSD with chronic anxiety and depression since returning from 
the Gulf War.  While subsequent examination clearly 
discounted a diagnosis of PTSD, the veteran was stated to be 
suffering from generalized anxiety disorder.  

In light of this evidence, the Board finds that the 
preponderance of the evidence supports the veteran's claim of 
service connection for generalized anxiety disorder.  


III.  Entitlement to service connection for short term memory 
loss, anxiety and irritability, reduced sexual function and 
headaches as manifestations of an undiagnosed illness.  

The Board finds that the veteran has not submitted evidence 
of well-grounded claims of service connection for short term 
memory loss, anxiety and irritability, reduced sexual 
function and headaches as manifestations of an undiagnosed 
illness.  Specifically, with regard to his short-term memory 
loss, anxiety and irritability and headaches, these 
conditions have been identified as manifestations of the 
veteran's generalized anxiety disorder.  Furthermore, the 
veteran's headaches have also been denoted as tension 
headaches exacerbated by analgesic rebound headache.  
Consequently, these conditions cannot be said to be 
"undiagnosed illnesses" within the meaning of the 
applicable statute and regulation.  As for the claim relating 
to reduced sexual function, the veteran has not submitted 
sufficient evidence to demonstrate that a chronic disability 
was manifest during his military service or to a degree of 10 
percent after service.  As noted, no clear evidence of such 
condition was revealed on examination in October 1995.  
Accordingly, the veteran has not submitted evidence of well-
grounded claims of service connection under VAOGCPREC 4-99, 
specifically, item numbers (2) and (3) above.  


IV.  Service connection for cramping of the extremities and 
weight loss as manifestations of an undiagnosed illness.  

Based on a review of the evidence of record, in particular 
the testimony of the veteran and the assertions of his wife, 
the Board finds that the veteran's claims as regards these 
issues are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  It also 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of the cramping of his extremities and his weight 
loss.  All pertinent treatment records also should be 
obtained for review.  




ORDER

Service connection for a claimed major depressive disorder is 
denied, as a well-grounded claim has not been presented.  

Service connection for generalized anxiety disorder is 
granted.  

Service connection for short term memory loss, anxiety and 
irritability, reduced sexual function and headaches is 
denied, as well-grounded claims have not been presented.  

As well-grounded claims of service connection for cramping of 
the extremities and weight loss have been submitted, the 
appeal to this extent is allowed, subject to the discussion 
hereinbelow.  



REMAND

Because the claims of entitlement to service connection for 
cramping of the extremities and weight loss due to an 
undiagnosed illness are well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Furthermore, based on the veteran's testimony, the Board 
finds that not all of the veteran's symptoms claimed as 
manifestations of an undiagnosed illness were considered in 
the previous VA examinations.  Specifically, at the hearing 
conducted before the undersigned Member of the Board at the 
RO in May 1999, he testified that while the cramping of his 
extremities initially involved his shoulder, it had now 
progressed to his hips, knees and fingers.  Consequently, 
another examination should be conducted that takes into 
account all reported symptoms of the veteran so as to 
preclude "piecemeal" adjudication of this claim.  

The RO should consult VBA All-Stations Letter 98-17 (2/26/98) 
which contains mandatory guidelines for disability 
examinations of Gulf War veterans outlined in a memorandum 
dated February 6, 1998.  The RO is advised to obtain a copy 
of this letter and the accompanying memorandum, and to 
provide the examiner with a copy of the guidelines prior to 
scheduling the examination.  The RO is advised to make 
certain that the examination conforms precisely to the 
guidelines set forth in the memorandum prior to adjudicating 
the issues.  

In addition, the veteran contends that he is entitled to an 
initial rating in excess of 20 percent for the service-
connected lumbar muscle strain.  As a preliminary matter, the 
Board finds that the veteran's claim is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability is more severely disabling than 
as rated, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  

Although the veteran has been afforded several VA 
examinations in order to assess the severity of his service-
connected back condition, the Board finds that these 
examinations are inadequate for evaluation purposes because 
they do not include sufficient detail for rating the 
disability at issue and further examination should be 
conducted on remand.  38 C.F.R. § 4.2.  Specifically, the 
Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his low back disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  

Additionally, and most importantly, this opinion should be 
expressed in terms of additional range-of-motion loss beyond 
that already demonstrated clinically.  In other words, any 
functional loss found, such as the pain complained of by the 
veteran, must be quantified as additional loss of motion.  
DeLuca, supra.  In addition, any pertinent treatment records 
should be obtained for review.  

In addition, the Board notes that the Court has also recently 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether a 
"staged" rating is warranted here.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the cramping of his 
extremities and weight loss and the 
service-connected low back disability 
since service.  The veteran should also 
be asked to submit any medical evidence 
which tends to support his assertion that 
he has an undiagnosed illness manifested 
by cramping of the extremities and weight 
loss due to service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims file.  

2.  The veteran should be asked to submit 
nonmedical indications of the onset of 
the cramping of his extremities and 
weight loss postservice that can be 
independently observed or verified.  Such 
evidence includes, but is not limited to, 
events such as time lost from work, 
evidence that a veteran has sought 
medical treatment for his symptoms, and 
evidence affirming changes in the 
veteran's appearance, physical abilities 
and mental or emotional attitude.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998 memorandum 
described above.  The claims folder, a 
copy of this REMAND and a copy of the 
February 6, 1998, memorandum containing 
the Guidelines for Persian Gulf War 
disability examinations must be made 
available to and be reviewed by the 
examiner prior to the examination.  
The purpose of this examination is to 
identify all signs and symptoms of 
cramping of the extremities and weight 
loss or related manifestations that the 
veteran claims to experience on a chronic 
basis as a result of his Persian Gulf War 
service.  A complete history, which 
includes the time of initial onset and 
the frequency and duration of 
manifestation of his claimed disability 
related to the cramping of his 
extremities and weight loss, should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings and should expressly 
state an opinion as to the likelihood 
that any symptoms of cramping of the 
extremities and weight loss or related 
manifestations are attributable to a 
known clinical diagnosis.  If deemed not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2).  
Finally, the examiner should express his 
or her opinion as to when such conditions 
initially manifested themselves and 
whether they are to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six month period).  
If specialist examinations are indicated, 
they should be conducted.   All opinions 
expressed should be supported by 
reference to pertinent evidence.  

4.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected low back 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's lower back.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the lower back exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.  

5.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims to 
include consideration of the Court's 
holdings in DeLuca and Fenderson where 
appropriate.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







